          Case 1:16-cv-07203-GHW Document 268 Filed 06/26/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/26/20
------------------------------------------------------------------X
GARY TATINTSIAN, on his own behalf and for the                    :
benefit of Shoplink, Inc.                                         :
                                                                  :
                                                    Plaintiff, :         1:16-cv-7203-GHW
                                                                  :
                              -against-                           :      1:16-cv-8029-GHW
                                                                  :
MIKHAIL VOROTYNTSEV, and ELENA                                    :         ORDER
VOROTYNTSEV,                                                      :
                                                                  :
                                                 Defendants. :
                                                                  :
           and,                                                   :
                                                                  :
  SHOPLINK, Inc.                                                  :
                                                                  :
                                      Nominal Defendant. :
                                                                  :
------------------------------------------------------------------X

------------------------------------------------------------------X
DIMITRY KHMALADZE, and ITADAPTER                                  :
CORPORATION, INC.,                                                :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
MIKHAIL VOROTYNTSEV, AUM CODE LLC, :
IT ADAPTER, LLC, and, SHOPLINK, INC.                              :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, District Judge:

         On May 31, 2020, the Court issued a memorandum opinion and order requiring the

Corporate Defendants to pay Plaintiffs’ reasonable attorneys’ fees in connection with default

judgment and vacatur proceedings. Case No. 1:16-cv-7203-GHW, Dkt. No. 261; Case No. 1:16-cv-

8029-GHW, Dkt. No. 148. The decision stated that “[u]pon payment, the Court will vacate the
           Case 1:16-cv-07203-GHW Document 268 Filed 06/26/20 Page 2 of 2



defaults entered against the Corporate Defendants.” Id. On June 24, 2020, counsel for Plaintiffs

informed the Court that the Corporate Defendants made the payments required by the May 31,

2020 order. Case No. 1:16-cv-7203-GHW, Dkt. No. 267; Case No. 1:16-cv-8029-GHW, Dkt. No.

154. Accordingly, the defaults entered against the Corporate Defendants will be lifted.

       This case is currently stayed. The parties are directed to submit a joint status letter and a

revised proposed case management plan by July 6, 2020.

       Counsel for the Corporate Defendants is further directed to serve a copy of this order on

the Vorotyntsevs and to file proof of service on the docket by June 29, 2020. The Vorotyntsevs and

counsel for the Corporate Defendants are reminded that if the Vorotyntsevs consent to service via

ECF, counsel for the Corporate Defendants will not be required to serve copies of the Court’s

orders on the Vorotyntsevs. A consent to electronic service form is available on the Court’s

website.

       The Clerk of Court is directed to vacate the defaults entered against the Corporate

Defendants in each action. See Case No. 1:16-cv-7203-GHW, Dkt. No. 226 (certificate of default

against ShopLink Inc.); Case No. 1:16-cv-8029-GHW, Dkt. No. 108 (certificate of default against

Aum Code LLC, IT Adapter LLC, and ShopLink Inc.).

       SO ORDERED.


 Dated: June 26, 2020                                _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                   2
